LEARNED, P. J. :
I am not able to agree with the view expressed in the opinion of Judge Bocees that evidence of the value of the farm was inadmissible. If A. owed B. a debt of $1,000, and A. claimed to have paid it by the transfer of a farm, it seems to me that to show that the farm was worth only $100 would be evidence which would have, and ought to have, some weight in deciding the question.
And so if the dispute were whether the land transferred were a payment or a security of that debt, proof that it was worth $10,000 would influence any mind out of court; and, I think, might properly influence even minds in court.
If one were attempting to prove payment in money, I suppose he would not be limited to proof that he handed the creditor a roll of United States currency, but might show how much there was ; in other words, the value ; and if the debtor averred that he had delivered $5,000 in bills to secure a debt of SI,000, and the *35creditor averred that that amount had been delivered in payment of that debt, I think that the value delivered would be very material.
I concur in the view that the case presents a question of fact, and that there is no ground for reversal on the fact, and I therefore think the judgment should be affirmed, with costs.